Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 8/24/20 and 11/30/21 are noted.  The submissions are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the examiner is considering the information disclosure statements.
Drawings
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: air paths 122.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
4.	Claims 1, 4, 7, 8, 13, 15, and 20 are objected to for minor verbiage mistakes.
Claim 1 is objected to because in line 1, “protable” should “portable”.
Claim 1 is objected to because in line 6, “substantially extending around” should be “extending substantially around”.
Claim 1 is objected to because in line 8, “and to press” does not read correctly.
Claim 4 is objected to because “PED” in line 2 should be “potable electronic device”.

Claim 7 is objected to because in line 7, “and to press” does not read correctly.
Claim 8 is objected to because in line 3, “substantially extending around” should be “extending substantially around”.
Claim 8 is objected to because in line 5, “and to press” does not read correctly.
Claim 13 is objected to because in line 1, “protable” should “portable”.
Claim 13 is objected to because in line 7, “substantially extending around” should be “extending substantially around”.
Claim 13 is objected to because in line 8, “perimeter” should be “perimeters”.
Claim 13 is objected to because in line 10, “including” should be “include”.
Claim 15 is objected to because in line 5, “substantially extending arount” should be “extending substantially around”.
Claim 15 is objected to because in lines 6-7, “and to press” does not read correctly.
Claim 20 is objected to because in line 1, “an airflow” should be “an airflow path”.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Priest et al. (US 9,726,919 B2).
Regarding claim 1, Priest discloses a case (104) for a portable electronic device (102, the portable electronic device not currently being claimed in combination), comprising: an interior surface and side surfaces configured to receive and retain the portable electronic device (see Figure 7); a back surface (122, front/back being relative depending on reference point, where no specific reference point is defined by the claims); a vent (opening in 122 for viewing screen 110) extending from the interior surface to the back surface; and a cushioning member (106) substantially extending around the perimeter of the vent (see Figure 1), the cushioning member including a compressible material (see “elastic material, rubber” in col. 5 line 20) different from the interior surface (inherently different materials, otherwise no need to overmold 106 into 104 at all) and to press against a received portable electronic device (see “liquid tight seal” in col. 5 lines 61+).
Regarding claim 2, Priest discloses the case of claim 1, wherein the cushioning member (106) extends partially around the interior surface and the back surface (see Figure 8).  
Regarding claim 3, Priest discloses the case of claim 1, wherein the vent is aligned with a heat-generating component of the portable electronic device. Neither the heat-generating component nor the portable electronic device are currently being claimed in combination. Nothing is stopping a user from providing a monitor/screen within the Priest case with a heat-generating component within the screen opening area. Furthermore, the screen of Priest is certainly a heat-generating component.
Regarding claim 4, Priest discloses the case of claim 1, wherein the back vent is aligned with a heat outtake of the portable electronic device. Neither the heat outtake nor the portable electronic device are currently being claimed in combination. Nothing is stopping a user from providing a monitor/screen within the Priest case with a heat outtake within the screen opening area.
Regarding claim 6, Priest discloses the case of claim 1, wherein the cushioning member provides a seal against external substances when pressed against a received portable electronic device (see “liquid tight seal” in col. 5 lines 61+).
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1, 3-8, 11, 13-15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2016/0011627 A1) in view of Fathollahi et al. (US 10,206,470 B2).
Regarding claim 1, Lin discloses a case (1) for a portable electronic device (3, the portable electronic device not currently being claimed in combination), comprising: an interior surface (interior surface of back wall 11) and side surfaces (12) configured to receive and retain the portable electronic device (within space 13, see [0019]); a back surface (exterior surface of back wall 11); and a vent extending from the interior surface to the back surface (see “base plate 11 includes at least one heat dissipation vent corresponding to the dissipation vent of the mobile device 3” in [0019]). Lin fails to disclose a cushioning member substantially extending around the perimeter of the vent, the cushioning member including a compressible material different from the interior surface and to press against a received portable electronic device. Lin is silent as to the specifics of the vent. Fathollahi teaches that it was already known in the art to provide openings in portable electronic device cases with gaskets (220) made of compressible material (see “rubber” in col. 16 line 41 and “foam” in col. 16 line 48) sandwiched between the case and the portable electronic device itself in order to seal the opening and prevent liquid, dust, or debris from entering the case (see col. 16 lines 33-49). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided compressible gaskets like those of Fathollahi around the one or more heat vents and any other openings of the Lin case, the motivation being to prevent liquid, dust, and debris from entering the case through the openings.
Regarding claim 3, Lin as modified above includes the case of claim 1, wherein the vent is aligned with a heat-generating component of the portable electronic device, as taught by Lin (see “base plate 11 includes at least one heat dissipation vent corresponding to the dissipation vent of the mobile device 3” in [0019]). Neither the heat-generating element nor the portable electronic device are currently being claimed in combination.
Regarding claim 4, Lin as modified above includes the case of claim 1, wherein the back vent is aligned with a heat outtake of the portable electronic device (see “base plate 11 includes at least one heat dissipation vent corresponding to the dissipation vent of the mobile device 3” in [0019]). Neither the heat outtake nor the portable electronic device are currently being claimed in combination.
Regarding claim 5, Lin as modified above includes the case of claim 1, but fails to include a framed screen protector. Fathollahi teaches that it was already known in the art for a portable electronic device case to include framed screen protector (screen protector 130 with frame 121) to fully enclose and protect the portable electronic device. Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the modified Lin case with a framed screen protector like that of Fathollahi, the motivation being to fully enclose and protect the portable electronic device.
Regarding claim 6, Lin as modified above includes the case of claim 1, wherein the cushioning member provides a seal against external substances when pressed against a received portable electronic device, as taught by Fathollahi (see col. 16 lines 33-49 of Fathollahi).
Regarding claim 7, Lin as modified above includes the case of claim 1, but fails to include a peripheral vent extending from the interior surface through the back surface, the peripheral vent aligning with a peripheral device of the portable electronic device; and 12a peripheral cushioning member substantially extending around the peripheral vent, the peripheral cushioning member including a compressible material different from the interior surface and to press against a received portable electronic device.  Lin teaches one or more vents in the back surface but no other peripheral openings. Fathollahi teaches that it was already known in the art for a portable electronic device case to include camera, flash, and microphone apertures (211,212,213) through a back surface thereof surrounded by a compressible gasket (220). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the modified Lin case with additional openings through the back surface to accommodate portable electronic devices having additional peripheral devices on a back side thereof, as taught by Fathollahi.
Regarding claim 8, Lin as modified above includes the case of claim 1, further comprising: a second vent (Lin teaches two vents, see “base plate 11 includes at least one heat dissipation vent corresponding to the dissipation vent of the mobile device 3” in [0019]); and a second cushioning member substantially extending around the perimeter of the second vent, the cushioning member including a compressible material different from the interior surface and to press against a received portable electronic device, as taught by Fathollahi.
Regarding claim 11, Lin as modified above includes the case of claim 1, wherein the interior surface includes an air flow path because the raised gaskets of Fathollahi added to the Lin case create air flow paths therebetween. Applicant’s own air flow paths are similarly formed between cushion elements (see [0031]). Examiner only mentions this to show that claimed the air flow path is not some pathway recessed into the interior surface as one might construe “surface includes an air flow path” to mean.
Regarding claim 13, Lin as modified above includes a case (as taught by Lin) for a portable electronic device (not currently being claimed in combination), comprising: an interior surface and side surfaces configured to receive and retain the portable electronic device (as taught by Lin); a back surface (as taught by Lin); and first and second vents extending from the interior surface to the back surface (as taught by Lin); and first and second cushioning members substantially extending around the corresponding perimeter of the corresponding first and second vents and partially over the interior surface and the back surface, wherein the first and second 13cushioning members including a compressible material to provide a seal against external substances when pressed against a received portable electronic device (as taught by Fathollahi).  
Regarding claim 14, Lin as modified above includes the case of claim 13, further comprising a framed screen protector to align with a display of the portable electronic device, as taught by Fathollahi. See claim 5 rejection above.
Regarding claim 15, Lin as modified above includes the case of claim 13, further comprising: a peripheral vent extending from the interior surface through the back surface, the peripheral vent aligning with a peripheral device of the portable electronic device; and a peripheral cushioning member substantially extending around the peripheral vent, the peripheral cushioning member including a compressible material and to press against a received portable electronic device to provide a seal against external substances, as taught by Fathollahi. See claim 7 rejection above.
Regarding claim 19, Lin as modified above includes the case of claim 13, wherein Lin further discloses a side surface includes a side vent (see side openings in Lin Figures).
Regarding claim 20, Lin as modified above includes the case of claim 19, wherein the interior surface includes an air flow path in communication because the raised gaskets of Fathollahi added to the Lin case create air flow paths therebetween including along the back surface and the side surface, where the device is spaced from the case. Applicant’s own air flow paths are similarly formed between cushion elements (see [0031]). Examiner only mentions this to show that claimed the air flow path is not some pathway recessed into the interior surface as one might construe “surface includes an air flow path” to mean.
10.	Claims 2, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2016/0011627 A1) in view of Fathollahi et al. (US 10,206,470 B2) as applied above, further in view of Priest et al. (US 9,726,919 B2).
Regarding claim 2, Lin as modified above includes the case of claim 1, but fails to include wherein the cushioning member extends partially around the interior surface and the back surface. The cushioning members taught by Fathollahi appear to simply be sandwiched between the case and the device (see Fathollahi col. 16 lines 33-42). Priest teaches that it was already know in the art for a portable electronic device case opening to include an overmolded gasket (106) that extends around both inside and outside surfaces of a case opening in order to both seal against outside moisture and also provide drop protection (see Priest col. 5 lines 27-31 and col. 5 lines 61-67). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have overmolded the gaskets of the modified Lin case to both the inside and outside surfaces of the opening, the motivation being to provide the additional benefit of drop protection by providing the raised surface on the outside of the case, as taught by Priest.
Regarding claims 12 and 18, the cushion members of this modified Lin case would include a raised surface extending away from the back surface, as taught by Priest.
11.	Claims 9, 10, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2016/0011627 A1) in view of Fathollahi et al. (US 10,206,470 B2) as applied above, further in view of Lane et al. (US 2013/0140312 A1).
Regarding claims 9 and 16, Lin as modified above includes the case of claims 1 and 13, but fails to include a hand grip attached to the back surface and configured to enable one-handed retention of the case.
Regarding claims 10 and 17, Lin as modified above includes the case of claims 1 and 13, but fails to include a pivotable support stand configured to pivot from a closed position to an open position, wherein in the open position the support stand supports the case in an angled orientation.
Lane teaches that it was already known in the art for a portable electronic device case to include a recess on a back surface thereof to which a hand grip and a stand can be detachable connected for single hand use and to support the case in an angled orientation (see Figures 1 and 33). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the modified Lin case with a detachable hand grip and/or stand as taught by Lane, the motivation being to provide the user with different carrying and displaying options for the case.
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MATTHEW LARSON whose telephone number is (571)272-8649. The examiner can normally be reached Monday-Friday, 7am-3pm. Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M LARSON/               Primary Examiner, Art Unit 3734                                                                                                                                                                                         	12/3/21